Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-41 are currently pending, with Claim 41 newly added.

Response to Arguments
Applicant’s arguments, see Remarks filed May 25, 2022, regarding the rejections of Claims 21-41 under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicants first allege that the present invention is patent eligible because it is not directed towards the abstract idea of a mental process, specifically stating that “it is not at all possible to have a proximity based interrogation system interrogating a portable health monitoring device associated with a patient be performed as a mental process” – Examiner disagrees.
Examiner firstly notes that the entirety of the present invention is not interpreted as a mental process.  As shown below, the specific steps of retrieving patient appointment information including the reason for the patient appointment, retrieving health monitoring information based on the reason for the patient appointment, correlating the health monitoring information with a patient EMR to generate correlated health information, and generating an output comprising a notification of a medical status of the patient based on the correlation are considered limitations reciting the abstract idea of a mental process – that is, the aforementioned steps are eminently capable of being performed mentally and/or via pen and paper.  The structural limitations of the claimed devices and the proximity detection operations are instead interpreted as additional elements and addressed under prong 2 of step 2A and step 2B.  That is, Examiner has not asserted that the limitation of detecting the presence of a device via a proximity based interrogation system is directed towards a mental process, but rather, that the devices recited in this specific limitation as well as the function of presence detection are instead interpreted as additional elements.
Applicants further allege that the invention represents an improvement in technology and thus constitutes a practical application of the abstract idea, specifically citing the detection step enabling the performance of procedures before the patient encounters a healthcare worker – Examiner disagrees. 
Even assuming, arguendo, that the present invention enables the performance of certain functions prior to the patient directly meeting a healthcare worker, this does not represent a technological improvement for the purposes of 35 U.S.C. 101.  For example, MPEP 2106.05(a) discloses that “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”  In the present case, the problems of “providing information to a healthcare worker prior to directly meeting the healthcare worker” is not a “technical problem” because it has existed since long before the advent of any sort of computer technology.  
Additionally, even assuming, arguendo, that the present invention is directed to “assisting medical personnel in determining the most relevant information from a patient’s electronic medical records that are pertinent to the particular reason for a schedule patient encounter,” this, given the broadest reasonable interpretation, is properly analogized to mere automation of manual processes and/or arranging transactional information on a graphical user interface in a manner that assists users in processing information more quickly, both of which are indicated as examples of subject matter that may not be sufficient to show an improvement in computer-functionality, e.g. see MPEP 2106.05(a)(I).  
Examiner further notes that paragraph [0057] of the present Specification discloses that the system includes a “cognitive analytics module” that “[emulates] human cognitive functions,” and further “[approximates] a human thought process.”  That is, the claimed invention is automating the previously manual process of gathering relevant patient data by healthcare personnel.  
Additionally, regarding the problem and solution described in paragraphs [0022]-[0024] of the present Specification, although the aforementioned section does indeed describe assisting healthcare personnel with the retrieval of patient data, there is no disclosure showing how this improvement is actually achieved.  Examiner notes that MPEP 2106.04(d)(1) states that “If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”  Paragraphs [0022]-[0024] do not provide any details regarding how the system actually achieves the improvement of, for example, “selecting the most relevant patient information.”  For example, paragraphs [0057]-[0058] of the present Specification disclose that the selecting of relevant data may be performed using artificial intelligence logic and/or IBM Watson, but does not provide adequate details explaining how certain data is actually deemed relevant versus other data that is deemed irrelevant, and/or any algorithms for evaluating the data.
Applicant additionally alleges that the present invention represents “significantly more” than the abstract idea, specifically stating that the present invention “provides a specific interaction of specific computing mechanisms” to provide the relevant data – Examiner disagrees.
Contrary to Applicant’s assertions regarding the “specific operations,” as stated above, the present Claims are recited at a high level of generality regarding how the system actually chooses which data should be retrieved and correlated.  For example, Claim 21 currently recites “retrieving…health monitoring information…that is selected based on the reason for the patient’s currently scheduled encounter.”  Paragraph [0024] of the present Specification discloses an example where if the patient is being treated for diabetes and coming in for an annual check the system may gather nutrition and diet information, blood glucose level information, activity information, blood pressure measurement information, etc., but it does not provide any actual details explaining how the system makes the determination that the aforementioned particular types of data should be retrieved, as opposed to other available data.
Furthermore, regarding Example 37 of the Subject Matter Eligibility (SME) guidance, Examiner notes that Claim 1 of Example 37 is interpreted as being directed towards an abstract idea despite the fact that the determination step is performed by a processor, as opposed to Claim 2 of Example 37 which is not directed towards an abstract idea, because Claim 2 of Example 37 sets forth the specific operation of tracking the amount of memory allocated to each application associated with each icon, rather than generally claiming the usage of each icon at a high level of generality.  Additionally, Claim 1 of Example 37 is nonetheless deemed statutory because is recites “a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior art systems, resulting in an improved user interface for electronic devices.”  In contrast, as stated above, the present invention does not provide sufficient detail regarding how the system determines the most relevant data, and/or unlike Example 37, is not directed towards a specific configuration of a graphical user interface.
Regarding Example 40 of the SME Guidance, Claim 1 of Example 40 is deemed patent eligible specifically because “the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance.”  Hence Claim 1 of Example 40 specifically identifies which feature achieves the improvement of avoiding excess traffic volume on the network and hindrance of network performance.  In contrast, Applicants alleged improvements do not represent, for example, improved network performance, but instead represent, at most, an improved gathering of relevant data, wherein the improvement is over the manual and/or mental gathering of the relevant data – that is, even assuming, arguendo, that the present invention gathers the relevant data more efficiently than a human healthcare worker, this nonetheless represents an improvement to the abstract idea of a mental process, rather than a technological improvement as is recited by Claim 1 of Example 40.  Examiner further notes that, similar to Claim 1 of Example 37, Claim 1 of Example 40 is also interpreted as reciting an abstract idea.
Pertaining to Example 42 of the SME Guidance, the background section specifically identifies the technological problem of sharing information in real-time between multiple users in separate locations, wherein the information is not readily consolidated due to format inconsistencies.  Claim 1 of Example 42 is considered patent eligible because it represents an improvement over the prior art systems that suffered from the problems identified in the background section, by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by each user.  In contrast, the present Claims do not recite any type of formatting and/or conversion of the data in real-time, and further does not recite sharing the data in real-time in a standardized format, and also does not address similar types of technological problems in the Specification.  Hence, the present invention is not properly analogized to Claim 1 of Example 42 of the SME Guidance.
For the aforementioned reasons, Claims 21-41 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks filed May 25, 2022, regarding the rejections of Claims 21-41 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
Applicants first allege that the Porter reference is deficient because it does not teach retrieving data based on the detection of a patient in proximity to a medical personnel facility, and because it does not teach a proximity based interrogation system – Examiner disagrees.
As stated below, the system includes a care coordination component that determines patient location in terms of proximity to a facility, e.g. see paragraph [0029].  Furthermore, as Applicants note, the care coordination component may, in response to determining the patient proximity, transmit a message to various individuals, for example that a patient appears likely to miss the patient’s appointment at the facility, e.g. see paragraphs [0033]-[0034].  Furthermore, the care coordination component includes a communication management component, e.g. see Fig. 3 which further describes the care coordination component, wherein the communication management component obtains (i.e. retrieves) patient appointment information, e.g. see paragraph [0079].  Examiner notes that although not previously cited, Fig. 3 and paragraph [0079] do not represent new grounds of rejection because they merely provide further clarification regarding the previously cited care coordination component, and because it would have been obvious that the care coordination component would need to obtain appointment data in order to make the determination that the patient is likely to be late for and/or miss their appointment based on the patient proximity to the facility.
Regarding the proximity based interrogation system, the system of Porter includes a practice management system that may transmit a transmission that causes a patient computing device to determine its location and transmit tracking data from the patient computing device to the practice management system, e.g. see paragraphs [0051] and [0075].  That is, the practice management system transmits an interrogation signal that is detected by the patient device, and in response the patient device transmits tracking data back to the practice management system.
Hence Porter is not deficient to teach the aforementioned features.
Applicants further allege that Sanjay-Gopal is deficient because it does not teach retrieving health monitoring information based on the reason for the patient’s currently scheduled encounter, correlating the health monitoring information with patient EMR information to generate correlated health information, and generating an output on a client computing device associated with medical personnel associated with the medical personnel facility, wherein the output comprises a notification of a medical status of the patient based on the correlation – Examiner disagrees.
Regarding the retrieval of the health monitoring information, Fig. 1 and paragraph [0031] of Sanjay-Gopal, which further clarify the functions of the previously cited handheld device, disclose that “a wireless communication device 106 may be used for transmitting patient information 107 to a given handheld device 102.”  Although the wireless communication device is not explicitly defined as a portable health monitoring device, Sanjay-Gopal is combined with Porter, which teaches a computing device associated with a patient, e.g. see Porter paragraph [0051].  Thus, the combination of Sanjay-Gopal and Porter teaches retrieving data from a wireless communication device, wherein the wireless communication device is associated with a patient.
Regarding the information itself being selected based on the reason for the patient encounter, paragraph [0011] of Sanjay-Gopal states that “the encounter protocol selector component automatically selects a protocol that displays the most relevant information based on the reason for the patient’s visit,” and “the encounter recorder component allows for displaying information that is logical in light of the type and reason for the patient’s visit with the physician.”  Additionally, paragraph [0032] of Sanjay-Gopal discloses “a patient might see the physician to determine if a cast can be removed from a broken leg.  If a reason for visiting is provided to the system…the system can provide a default set of controls to the physician that includes a first control for calling up an x-ray report for the patient.”  That is, although Sanjay-Gopal does teach providing different controls to a user, it also teaches providing actual medical data, for example an x-ray report, to the user.  Hence, the combination of Sanjay-Gopal and Porter teaches selecting the most relevant portion of the patient information (e.g. the x-ray report) to be displayed to a physician based on the reason for the appointment.
Regarding the correlating of the health information with the EMR feature, Examiner acknowledges a misunderstanding arising from Examiner’s characterization, but further notes that Sanjay-Gopal nonetheless teaches the correlating of the health information with the patient EMR.  For example, as stated above, Sanjay-Gopal teaches retrieving x-ray report for a particular patient, e.g. see paragraph [0032].  Hence Sanjay-Gopal teaches associating the health information with a patient record, as the retrieved health information corresponds to the particular patient.
Regarding the output feature, Sanjay-Gopal teaches outputting a patient status to a user, e.g. see paragraph [0043] and Fig. 8.  The present claim language only requires that the output comprise a notification of a medical status “based on” the correlation between the health information and the patient EMR.  As shown in Fig. 8 of Sanjay-Gopal, the status corresponds to a particular patient and hence the patient EMR, and hence the status being for a particular patient is “based on” the correlation.
Applicant’s arguments pertaining to the previously cited Morris reference are moot, as Morris is no longer cited to teach the limitations of Claims 22 and 32, due to the presently amended language.  Instead, as shown below, Elton is cited to the features recited by the current claim language.
Regarding Applicant’s arguments pertaining to Harnick, the language of Claims 25 and 35 recite performing “a cognitive computer evaluation operation” on “patient EMR information, patient encounter appointment information, and one or more medical knowledge resource data structures” to determine criteria for evaluating a patient health condition relevant to the reason for the patient’s encounter.  That is, given the broadest reasonable interpretation, Claims 25 and 35 require performing some type of evaluation on data elements that may be properly construed as “patient EMR information, patient encounter appointment information, and medical knowledge resource data structures.”  Harnick teaches obtaining various patient data, for example data pertaining to changes to the patient condition prompting the visit (i.e. patient appointment information) and reactions to any medications (i.e. patient EMR information), e.g. see Harnick paragraph [0104].  Harnick further teaches storing the received data on a database, e.g. see Harnick paragraph [0104] – that is, without any further definition of the term, the data stored in the database is properly interpreted as “one or more medical knowledge resource data structures.”  Furthermore, the system compares (i.e. a cognitive computer evaluation operation) the obtained patient data to other patient data for patients with similar conditions and/or treatment plans.  Moreover, regarding the claim language of “to determine…criteria for evaluating a health condition of the patient relevant to the reason for the patient’s currently scheduled encounter,” Examiner notes that this language represents intended use language and thus need not be afforded patentable weight, as the cognitive computer evaluation operation is performed in order to determine criteria for evaluating a health condition of the patient – Claims 25 and 35 do not claim, for example, “determining criteria for evaluating a health condition of the patient relevant to the reason for the patient’s currently scheduled encounter in response to results obtained from the execution of the cognitive computer evaluation operation.”  Furthermore, regarding the selection of “health monitoring information” that “corresponds to” the criteria, this claim language requires, given the broadest reasonable interpretation, the selection of health-related information based on the results of the cognitive computer evaluation.  Harnick teaches selecting treatment plans (i.e. health monitoring information) based on similarly diagnosed (i.e. the results of the comparison/cognitive computer evaluation operation) patients, e.g. see Harnick paragraph [0111].
Pertaining to Applicant’s arguments against Weiner, Weiner teaches a color coded schema that corresponds to the diagnostic relevance of data, e.g. see paragraphs [0030] and [0041].  That is, given the broadest reasonable interpretation, the diagnosis may be interpreted as the “reason for the patient’s currently schedule encounter,” and hence the diagnostic relevance is indicative of a relevance to the reason.  Additionally, Examiner notes that the “change information” limitation is taught by Elton, as shown in the rejection of Claims 22 and 32 (from which Claims 27 and 37 depend) below.
Applicants arguments regarding Shanbhag, Shanbhag is cited to teach categorizing patient data, for example by shifting a patient condition from “serious” to “stable,” e.g. see Shanbhag paragraphs [0017] and [0033].  Examiner notes that the “change information” limitation is taught by Elton, as shown in the rejection of Claims 22 and 32 (from which Claims 28 and 38 depend) below.
Regarding Applicant’s arguments pertaining to Iyer, Iyer is cited to teach retrieving permissions from a patient, and retrieving data based on the retrieved permissions.  Iyer teaches obtaining permissions from a patient regarding the patient’s location, e.g. see Iyer paragraph [0085], wherein the system then further obtains data that is dependent on the obtained location permissions, for example data indicating a distance, e.g. see Iyer paragraph [0088], Figs. 3C and 3E.  With regard to the actual type of data itself, Examiner notes that “health monitoring information,” given the broadest reasonable interpretation, may be interpreted as any data relating to the health of a patient.  Hence, as shown in Iyer Fig. 3E, the distance to a pharmacy that may fill a patient prescription is properly interpreted as “health monitoring information.” 
For the aforementioned reasons, Claims 21-41 are rejected under 35 U.S.C. 103

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 21-41 are within the four statutory categories.  Claims 21-30 and 41 are drawn to a method for presenting relevant patient data to a user, which is within the four statutory categories (i.e. process).   Claims 31-39 are drawn to a non-transitory medium for presenting relevant patient data to a user, which is within the four statutory categories (i.e. manufacture).  Claim 40 is drawn to an apparatus for presenting relevant patient data to a user, which is within the four statutory categories (i.e. machine).  

Prong 1 of Step 2A
Claim 21 recites:  A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a proximity based interrogation system, wherein the method comprises:
detecting, by the proximity based interrogation system associated with a medical personnel facility, a presence of a portable health monitoring device associated with a patient within a predetermined proximity of the proximity based interrogation system at least by automatically transmitting an interrogation signal that is detected by the portable health monitoring device and receiving a responsive transmission from the portable health monitoring device in response to the portable health monitoring device detecting the interrogation signal; 
automatically retrieving, by the proximity based interrogation system, from a patient encounter scheduling computer system, patient encounter appointment information in response to receiving the responsive transmission, wherein the patient encounter appointment information stores data indicating a reason for the patient's currently scheduled encounter with a user; 
retrieving, by the proximity based interrogation system, health monitoring information from the portable health monitoring device in response to receiving the responsive communication, wherein the health monitoring information is a selected portion of information monitored by the portable health monitoring device that is selected based on the reason for the patient's currently scheduled encounter with the user; 
correlating, by the proximity based interrogation system, the health monitoring information with patient electronic medical record (EMR) information to generate correlated health information; and 
generating, by the proximity based interrogation system, an output on a client computing device associated with one or more medical personnel associated with the Page 2 of 32 Kartoun et al. - 16/180,086medical personnel facility, wherein the output comprises a notification of a medical status of the patient based on the correlation.
The limitations of retrieving patient appointment information including the reason for the patient appointment, retrieving health monitoring information based on the reason for the patient appointment, correlating the health monitoring information with a patient EMR to generate correlated health information, and generating an output comprising a notification of a medical status of the patient based on the correlation, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case the determination of the patient presence, the determination of what information to retrieve based on the patient reason for the appointment, the correlation, and the generation of the output based on the correlation are properly interpreted as at least “observations” and/or “evaluations”) or using a pen and paper, but for the recitation of generic computer components (i.e. a memory, a processor, the proximity based interrogation system, the patient encounter scheduling computer system, the portable health monitoring device, and the client computing device), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 31 and 40 is identical as the abstract idea for Claims 21-30, because the only difference between Claims 21, 31, and 40 is that Claim 21 recites a method, whereas Claims 31 and 40 recite a computer program product and an apparatus respectively.
Dependent Claims 22-30, 32-39, and 41 include other limitations, for example Claims 22 and 32 recite that the patient medical status comprises change information, Claims 24 and 34 recite data stored in the patient EMR, Claims 25-26 and 35-36 recite determining criteria for evaluating the health condition of the patient and sending a request for information corresponding to the criteria, Claims 27-28 and 37-38 recite determining a measure of relevance for change information to the reason for the patient appointment, prioritizing the change information in the output, and categorizing the change information, and Claims 29 and 39 recite retrieving patient monitoring permissions and retrieving patient monitoring data according to the retrieved permissions, but these limitations are directed towards features that are considered additional elements and will be addressed in further detail below, and/or only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 22-30, 32-39, and 41 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 21 and 31.

Prong 2 of Step 2A
Claims 21-41 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitations of the memory, the processor, the proximity based interrogation system, the patient encounter scheduling computer system, the portable health monitoring device, and the client computing device, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0028]-[0030] and [0037] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language limiting the processed information to patient appointment information, health monitoring information, and correlated health information, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of detecting the presence of the portable health monitoring device within a predetermined proximity of the proximity based interrogation system and the transmission of the interrogation signal, which amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g).
Additionally, dependent Claims 22-30, 32-39, and 41 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the various types of health monitoring devices recited in dependent Claims 23 and 33, and the wireless communications protocols recited in dependent Claim 41) and/or do not include any additional elements beyond those already recited in independent Claims 21 and 31, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 21-41 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.  Furthermore, the additional elements do no more than add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0028]-[0030] and [0037] of the Specification discloses that the additional elements (i.e. the memory, the processor, the proximity based interrogation system, the patient encounter scheduling computer system, the portable health monitoring device, and the client computing device) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, processing, and transmitting data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives presence data in response to the transmission of the interrogation signal over a network, for example the Internet, e.g. see paragraph [0060] of the present Specification and Fig. 2;
Dependent Claims 22-30, 32-39, and 41 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims amount to mere instructions to apply the exception (e.g. the types of devices recited in dependent Claims 23 and 33, and the wireless communications protocols recited in dependent Claim 41), and/or do not recite any additional elements not already recited in independent Claims 21 and 31, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 21-41 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-24, 30-31, 33-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (Pub. No. US 2015/0127358) in view of Sanjay-Gopal (Pub. No. US 2006/0036471).

Regarding Claim 21, Porter discloses the following: A method, in a data processing system comprising at least one processor and at least one memory (The system includes at least one processor and memory, e.g. see paragraph [0095].), the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a proximity based interrogation system (The system utilizes the processor and memory to execute instructions, e.g. see paragraph [0098].), wherein the method comprises:
detecting, by the proximity based interrogation system associated with a medical personnel facility, a presence of a portable health monitoring device associated with a patient within a predetermined proximity of the proximity based interrogation system (The system determines a patient location by determining the distance between a patient device (i.e. a portable health monitoring device associated with the patient) and a practice management system comprising computing devices associated with a healthcare facility (i.e. the proximity based interrogation system associated with a medical personnel facility), and determines whether the patient’s proximity to the healthcare facility satisfies one or more criteria (i.e. a predetermined proximity), e.g. see paragraphs [0039]-[0044] and [0046], Fig. 2.) at least by automatically transmitting an interrogation signal that is detected by the portable health monitoring device and receiving a responsive transmission from the portable health monitoring device in response to the portable health monitoring device detecting the interrogation signal (The location of the patient device may be determined by the patient device transmitting tracking data including the patient’s location (i.e. a responsive transmission) to the practice management system in response to a transmission from the practice management system (i.e. an interrogation signal), e.g. see paragraphs [0051] and [0075].); 
automatically retrieving, by the proximity based interrogation system, from a patient encounter scheduling computer system, patient encounter appointment information in response to receiving the responsive transmission (The practice management system includes a care coordination component (i.e. a patient encounter scheduling computer system), e.g. see paragraph [0029], Fig. 1, and, upon determining that the patient location satisfies the proximity criteria, the practice management system obtains care coordination data (i.e. patient encounter appointment information), wherein the care coordination data includes any information that facilitates or is relevant to the coordination of care for the patient, for example patient appointment information, e.g. see paragraphs [0022], [0029], [0033]-[0034], and [0047]-[0048].)
But Porter does not teach the following:
(A)	wherein the patient encounter appointment information stores data indicating a reason for the patient's currently scheduled encounter with a user; 
(B)	retrieving, by the proximity based interrogation system, health monitoring information from the portable health monitoring device in response to receiving the responsive communication, wherein the health monitoring information is a selected portion of information monitored by the portable health monitoring device that is selected based on the reason for the patient's currently scheduled encounter with the user; 
(C)	correlating, by the proximity based interrogation system, the health monitoring information with patient electronic medical record (EMR) information to generate correlated health information; and 
(D)	generating, by the proximity based interrogation system, an output on a client computing device associated with one or more medical personnel associated with the Page 2 of 32 Kartoun et al. - 16/180,086medical personnel facility, wherein the output comprises a notification of a medical status of the patient based on the correlation.
(A)-(D)	Sanjay-Gopal teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to store characteristics of the user, including a patient’s reason for visiting a physician, e.g. see paragraph [0032].  The system further retrieves the most relevant data (i.e. a selected portion of information) for an encounter based on the reason for the patient’s visit, e.g. see paragraphs [0011] and [0032].  Furthermore, the system associates (i.e. correlates) the patient’s reason for visiting the physician with other patient information, such as the patient name, as part of a patient chart and/or profile (i.e. an EMR), e.g. see paragraphs [0043], [0045], and [0064], Fig. 8 – the patient reason for visiting being stored as part of a patient profile is interpreted as “correlated health information.”  Additionally, the system retrieves data to be displayed to a user, for example a physician, based on the particular patient (i.e. the correlation), including the patient status, e.g. see paragraph [0043].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Porter to incorporate displaying the relevant data and patient status to the physician based on the patient’s reason for visiting as taught by Sanjay-Gopal in order to provide the physician with a useful starting point during the patient encounter, e.g. see Sanjay-Gopal paragraph [0011], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 23, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, and Porter further teaches the following:
The method of claim 21, wherein the portable health monitoring device is one of a portable computing device executing one or more health monitoring applications into which a patient inputs the health monitoring information, or a wearable health monitoring device that automatically collects the health monitoring information (The patient device may comprise a mobile computing device such as a tablet computer or smartphone, and/or a wearable computer, e.g. see Porter paragraph [0057].).

Regarding Claim 24, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, and Sanjay-Gopal further teaches the following:
The method of claim 21, wherein the patient EMR information specifies at least one of a medical condition for which the patient is being treated or a previously prescribed treatment for the patient (The system stores a patient chart (i.e. an EMR), wherein the patient data stored in the patient chart may include the patient’s current condition, e.g. see Sanjay-Gopal paragraphs [0032], [0046]-[0047], and [0054].  It would have been obvious to one ordinarily skilled in the art of healthcare, at the effective filing date, to modify Porter to incorporate the patient medical condition in the patient EMR as taught by Sanjay-Gopal in order to enhance the care provided to patients, e.g. see Sanjay Gopal paragraph [0007].).

Regarding Claim 30, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, and Porter further teaches the following:
The method of claim 21, wherein the portable health monitoring device is one of a wearable technology device, a computerized implant implanted in the patient, a human ingestible technology device, or a smartphone executing at least one health monitoring application (The patient device may comprise a mobile computing device such as a tablet computer or smartphone, and/or a wearable computer, e.g. see Porter paragraph [0057].).

Regarding Claim 31, the limitations of Claim 31 are substantially similar to those claimed in Claim 21, with the sole difference being that Claim 31 recites a computer program product whereas Claim 21 recites a method.  Specifically pertaining to Claim 31, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 21 are similarly applied to Claim 31.

Regarding Claim 33, the limitations of Claim 33 are substantially similar to those claimed in Claim 23, with the sole difference being that Claim 33 recites a computer program product whereas Claim 23 recites a method.  Specifically pertaining to Claim 33, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 23 are similarly applied to Claim 33.

Regarding Claim 34, the limitations of Claim 34 are substantially similar to those claimed in Claim 24, with the sole difference being that Claim 34 recites a computer program product whereas Claim 24 recites a method.  Specifically pertaining to Claim 34, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 23 are similarly applied to Claim 33.

Regarding Claim 40, the limitations of Claim 40 are substantially similar to those claimed in Claim 21, with the sole difference being that Claim 40 recites an apparatus whereas Claim 21 recites a method.  Specifically pertaining to Claim 40, Examiner notes that Porter teaches that the functions of the system may be executed via hardware (i.e. an apparatus), e.g. see Porter paragraphs [0038] and [0132], and hence the grounds of rejection provided above for Claim 21 are similarly applied to Claim 40.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter and Sanjay-Gopal in view of Elton (Pub. No. US 2012/0231959).

Regarding Claim 22, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, but does not teach the following:
(A)	The method of claim 21, wherein the medical status of the patient comprises change information specifying at least one of a change in a lifestyle of the patient or a change in adherence by the patient to a previously prescribed treatment.
(A)	Elton teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to provide patient data to a user including suggested changes to a patient’s lifestyle and patient compliance (i.e. adherence) to a treatment, e.g. see paragraphs [0067], [0087], and [0106], to improve the quality of treatment.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter and Sanjay-Gopal to incorporate providing the patient lifestyle changes and compliance data to a user as taught by Elton order to improve the quality of treatment, e.g. see Elton paragraph [0067], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 32, the limitations of Claim 32 are substantially similar to those claimed in Claim 22, with the sole difference being that Claim 32 recites a computer program product whereas Claim 22 recites a method.  Specifically pertaining to Claim 32, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 22 are similarly applied to Claim 32.

Claims 25-26 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter and Sanjay-Gopal in view of Harnick (Pub. No. US 2016/0357914).

Regarding Claim 25, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 24, but does not teach the following: The method of claim 24, wherein correlating the health monitoring information with the patient EMR information comprises:
(A)	executing, by a cognitive computing system, a cognitive computer evaluation operation on the patient EMR information, patient encounter appointment information, and one or more medical knowledge resource data structures, to determine, for the medical condition or previously prescribed treatment, and the reason for the patient's currently scheduled encounter, criteria for evaluating a health condition of the patient relevant to the reason for the patient's currently scheduled encounter; and Page 3 of 32 Kartoun et al. - 16/180,086
(B)	selecting health monitoring information that is retrieved from the portable health monitoring device that corresponds to the criteria.
(A)-(B)	Harnick teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to perform a comparison (i.e. a cognitive computer evaluation operation) on received patient data (i.e. criteria) to determine efficacy of treatment plans and diagnosis (i.e. an evaluation of the patient’s health condition), wherein the patient is prompted to provide their reason for their visit, e.g. see paragraphs [0050] and [0104].  Furthermore, the patient data used to perform the determination include data pertaining to changes to the patient condition prompting the visit (i.e. patient appointment information) and reactions to any medications (i.e. patient EMR information), wherein the data is stored on a database (i.e. a medical knowledge resource data structure), e.g. see paragraph [0104].  Additionally, the system may retrieve treatment plans (i.e. health monitoring information) based on the comparison (i.e. corresponding to the criteria), e.g. see paragraph [0111], to enable the physician to detect a pattern or preference of treatment that may have an impact on the provider’s decision on a treatment plan for the current patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter and Sanjay-Gopal to incorporate performing the evaluation of the criteria as taught by Harnick order to enable the physician to detect a pattern or preference of treatment that may have an impact on the provider’s decision on a treatment plan for the current patient, e.g. see Harnick paragraph [0111], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 26, the combination of Porter, Sanjay-Gopal, and Harnick teaches the limitations of Claim 25, and Porter further teaches the following:
The method of claim 25, wherein retrieving health monitoring information from the portable health monitoring device in response to receiving the responsive communication comprises sending a request to the portable health monitoring device to provide the selected health monitoring information that corresponds to the criteria (The system retrieves the most relevant data for an encounter based on the reason for the patient’s visit, e.g. see Sanjay-Gopal paragraphs [0011] and [0032], in response to the patient location being within a proximity of the healthcare facility (i.e. receiving the responsive communication), e.g. see Porter paragraphs [0039]-[0044], [0046], [0051], and [0075], Fig. 2.).

Regarding Claim 35, the limitations of Claim 35 are substantially similar to those claimed in Claim 25, except that Claim 35 further recites “the patient EMR information specifies at least one of a medical condition for which the patient is being treated or a previously prescribed treatment for the patient,” wherein this limitation is taught by Sanjay-Gopal paragraphs [0032], [0046]-[0047], and [0054], also please refer to the rejection presented above for Claim 24 for additional details pertaining to this feature.  Additionally, Claim 35 recites a computer program product whereas Claim 25 recites a method.  Specifically pertaining to Claim 35, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 25 are similarly applied to Claim 35.

Regarding Claim 36, the limitations of Claim 36 are substantially similar to those claimed in Claim 26, with the sole difference being that Claim 36 recites a computer program product whereas Claim 26 recites a method.  Specifically pertaining to Claim 36, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 26 are similarly applied to Claim 36.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter, Sanjay-Gopal, and Elton in view of Weiner (Pub. No. US 2006/0173270).

Regarding Claim 27, the combination of Porter, Sanjay-Gopal, and Elton teaches the limitations of Claim 22, but does not teach the following: The method of claim 22, wherein generating the output comprises
(A)	determining a measure of relevance of the change information to the reason for the patient's currently scheduled encounter; and Page 3 of 32Kartoun et al. – 16/180,086
(B)	outputting a physician interface in which the change information in the medical status of the patient is prioritized in the physician interface according to the measure of relevance of the change information and relative to other information presented in the physician interface.
(A)-(B)	Weiner teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a diagnostic relevance for an analysis of a patient, wherein the diagnostic relevance is displayed (i.e. outputted) to the user, for example a radiologist (i.e. a physician), as a color coded based on the degree of relevance (i.e. a prioritization according to the measure of relevance), e.g. see Weiner paragraphs [0030] and [0042], to automatically provide the user with a statistically-based interpretation of results against a database.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter, Sanjay-Gopal, and Elton to incorporate the relevance metric as taught by Weiner in order to automatically provide the user with a statistically-based interpretation of results against a database, e.g. see Weiner paragraphs [0003]-[0004], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 37, the limitations of Claim 37 are substantially similar to those claimed in Claim 27, with the sole difference being that Claim 37 recites a computer program product whereas Claim 27 recites a method.  Specifically pertaining to Claim 37, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 27 are similarly applied to Claim 37.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter, Sanjay-Gopal, Elton, and Weiner in view of Shanbhag (Pub. No. US 2013/0311204).

Regarding Claim 28, the combination of Porter, Sanjay-Gopal, Elton, and Weiner teaches the limitations of Claim 27, but does not teach the following:
(A)	The method of claim 27, further comprising categorizing the change information into categories of qualitative assessment of factors affecting at least one of the medical condition of the patient, the previously prescribed treatment of the patient, or the reason for the currently scheduled encounter with the patient.
(A)	Shanbhag teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to categorize patients into a plurality of various categories, e.g. see paragraph [0017], wherein changes in the patient condition may prompt a change in the categorization of the patient, for example shifting the patient from “serious” to “stable” (i.e. qualitative assessments of factors), e.g. see paragraph [0033], to enable the detection of any emergency condition associated with the patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter, Sanjay-Gopal, Elton, and Weiner to incorporate the categorization of the patient data as taught by Shanbhag in order to enable the detection of any emergency condition associated with the patient, e.g. see Shanbhag paragraph [0004], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 38, the limitations of Claim 38 are substantially similar to those claimed in Claim 28, with the sole difference being that Claim 38 recites a computer program product whereas Claim 28 recites a method.  Specifically pertaining to Claim 38, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 28 are similarly applied to Claim 38.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter and Sanjay-Gopal in view of Iyer (Pub. No. US 2014/0039911).

Regarding Claim 29, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, but does not teach the following: The method of claim 21, wherein retrieving, by the proximity based interrogation system, health monitoring information from the portable health monitoring device comprises:
(A)	retrieving health monitoring information permissions associated with the patient; and 
(B)	retrieving a portion of available health monitoring information from the portable health monitoring device, for which the patient has granted associated health monitoring information permissions for retrieving the portion of available health monitoring information, based on the retrieved health monitoring information permissions.
(A)-(B)	Iyer teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to request permission from a patient to use the patient’s location information, e.g. see paragraph [0085], wherein the patient location information is utilized to construct a user interface comprising data that is based on the location information and the permissions granted, e.g. see paragraphs [0031], [0085], and [0088], Fig. 3C, 3E.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter and Sanjay-Gopal to incorporate requesting permission from the patient to track the patient location as taught by Iyer order to enable the system to display personalized data for the patient, e.g. see Iyer paragraph [0060], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 39, the limitations of Claim 39 are substantially similar to those claimed in Claim 29, with the sole difference being that Claim 39 recites a computer program product whereas Claim 29 recites a method.  Specifically pertaining to Claim 39, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 29 are similarly applied to Claim 39.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter and Sanjay-Gopal in view of Dobyns (Pub. No. US 2016/0065271).

Regarding Claim 41, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, but does not teach the following:
(A)	The method of claim 21, wherein the interrogation signal is a wireless short-range interrogation signal using a short-range wireless transmission protocol, and wherein detecting the presence of the portable health monitoring device within the predetermined proximity of the proximity based interrogation system comprises receiving the responsive transmission from the portable health monitoring device in response to the portable health monitoring device detecting the interrogation signal due to entry by the Page 8 of 54 Kartoun et al. - 16/180,086portable health monitoring device into a wireless transmission range of the proximity based interrogation system corresponding to the short-range wireless transmission protocol
(A)	Dobyns teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a user owned mobile computing device, wherein a user may be a patient, e.g. see paragraph [0056].  Furthermore, the system includes a proximity short range communication (PSRC) device that broadcasts near field magnetic induction (NFMI) signals (i.e. a short-range wireless transmission protocol) that are received by the mobile computing device when it is in range of the PSRC device, e.g. see paragraphs [0016], [0037], [0048], and [0060]-[0061], Figs. 1a and 2, to indicate when a user may securely transmit data using the mobile computing device.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter and Sanjay-Gopal to incorporate transmitting data when the patient device is within proximity to the proximity based interrogation system utilizing the short range wireless communication protocol as taught by Dobyns order to securely transmit the data, e.g. see Dobyns paragraphs [0048] and [0060]-[0061], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686